Exhibit 10(d)
AMENDMENT NO. 1
TO
HARRIS CORPORATION
2005 EQUITY INCENTIVE PLAN
     WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation 2005 Equity
Incentive Plan (the “Plan”), to provide long-term incentive awards to employees
and directors;
     WHEREAS, pursuant to Section 12 of the Plan, the Board of Directors of the
Corporation (the “Board”) has the authority to amend the Plan; and
     WHEREAS, the Board desires to amend the Plan to comply with the final
regulations issued under Section 409A of the Internal Revenue Code of 1986, as
amended.
     NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective
as of January 1, 2009, as follows:
     1. The definition of “Restriction Period” set forth in Section 2 hereby is
amended to insert the phrase “ , to the extent permitted by Section 409A of the
Code,” immediately prior to the phrase “such Restriction Period may be modified
or lapse earlier in the event of a Change of Control” set forth in the last
sentence thereof.
     2. The definition of “Substitute Awards” set forth in Section 2 hereby is
amended to add the following new sentence at the end thereof:
“Any such assumption, substitution or exchange shall occur in compliance with
the requirements of Section 409A of the Code (to the extent applicable thereto),
including without limitation, with respect to Options and SARs, the requirements
of Treasury Regulation §1.409A-1(b)(5)(v)(D).”
3. Section 3.2(a) hereby is amended to add the following new sentence at the end
thereof:
“Any adjustment pursuant to this Section 3.2(a) shall be made in compliance with
the requirements of Section 409A of the Code (to the extent applicable thereto),
including without limitation, with respect to Options and SARs, the requirements
of Treasury Regulation §1.409A-1(b)(5)(v)(D).”
4. Section 3.2(b) hereby is amended to add the following new sentence at the end
thereof:
“Any adjustment or substitution pursuant to this Section 3.2(b) shall be made in
compliance with the requirements of Section 409A of the Code (to the extent
applicable thereto), including without limitation, with respect to Options and
SARs, the requirements of Treasury Regulation §1.409A-1(b)(5)(v)(D).”

 



--------------------------------------------------------------------------------



 



     5. Section 4.2 hereby is amended to add the following proviso at the end of
the first sentence thereof:
“; and provided further, that an employee of an Affiliate shall be designated by
the Board Committee as a recipient of an Option or SAR only if Common Stock
qualifies, with respect to such recipient, as “service recipient stock” within
the meaning set forth in Section 409A of the Code.”
     6. Section 10.2 hereby is amended in its entirety to read as follows:
     “10.2 Payments in Connection with Change of Control. Notwithstanding
anything contained in this Plan to the contrary, within 90 days following a
Change of Control that qualifies as a “change in control event” within the
meaning of Treasury Regulation §1.409A-3(i)(5), the Company shall pay to each
Director (or former Director), in a lump sum, the Deferred Units in such
Director’s Deferred Units Account. This Paragraph may not be amended, altered or
modified following such a Change of Control.”
     7. Section 11.2 hereby is amended in its entirety to read as follows:
     “11.2 Acceleration of Benefits. Except and unless the Board Committee
determines otherwise at the time of grant of a particular Award or Awards, and
as set forth in the applicable Award Agreement, upon the occurrence of a Change
of Control: (i) any Awards outstanding as of the date of such Change of Control
that are subject to vesting requirements and that are not then vested, shall
become fully vested; (ii) all then-outstanding Options and SARs shall be fully
vested and immediately exercisable, provided that in no event shall any Option
or SAR be exercisable beyond its original expiration date; and (iii) all
restrictions regarding the Restriction Period and all other conditions
prescribed by the Board Committee, if any, with respect to grants of Cash-Based
Awards, Performance Shares, Performance Units, Restricted Stock, Restricted
Units, or Stock-Based Awards, shall automatically lapse, expire and terminate
and all such awards shall be deemed to be fully earned. Notwithstanding the
foregoing, if an Award is “deferred compensation” within the meaning of
Section 409A of the Code, then notwithstanding that the Award shall be deemed to
be fully vested and earned pursuant to this Section 11.2 upon a Change of
Control, unless the Change of Control qualifies as a “change in control event”
within the meaning of Treasury Regulation §1.409A-3(i)(5), in no event shall
payment with respect to the Award be made at a time other than the time payment
would be made in the absence of the Change of Control.”
     8. Section 13.6 hereby is amended (i) to replace the phrase “Section 162(m)
of the Code” set forth in the first sentence thereof with the phrase
“Sections 162(m) and 409A of the Code” and (ii) to insert the phrase “but
subject to the requirements of section 409A of the Code,” immediately after the
phrase “the Board Committee may, in its discretion,” set forth in the last
sentence thereof.

2



--------------------------------------------------------------------------------



 



     9. Section 13.8(a) hereby is amended in its entirety to read as follows:
     “(a) Section 162(m) Related Deferral. Notwithstanding anything contained
herein to the contrary, if permitted under Section 409A of the Code, in the
event that any Award shall be ineligible for treatment as “other performance
based compensation” under Section 162(m) of the Code, the Board Committee, in
its sole discretion, shall have the right with respect to any Executive Officer
who is, in the year any Award hereunder otherwise would become deductible by the
Company, a “covered employee” under Section 162(m) of the Code, to defer such
Executive Officer’s receipt of such Award until the Executive Officer is no
longer a “covered employee” or until such time as shall be determined by the
Board Committee, provided that the Board Committee may effect such a deferral
only in a situation where the Board Committee reasonably anticipates that the
Company would be prohibited a deduction under Section 162(m) of the Code and
such deferral shall be limited to the portion of the Award that reasonably is
anticipated not to be deductible. In no event shall the provisions of this
Section 13.8(a) apply to Options or SARs.”
     10. Section 13.8(b) hereby is amended to insert the word “written”
immediately prior to the phrase “rules and procedures” set forth in the last
sentence thereof.
     11. Section 13.10 hereby is amended to insert the phrase “, including
without limitation, Section 409A of the Code,” immediately after the phrase
“subject to applicable law” set forth in clause (ii) of the last sentence
thereof.
     APPROVED AND AUTHORIZED BY THE BOARD OF DIRECTORS as of the 24th day of
October, 2008.

         
 
  HARRIS CORPORATION    
 
       
 
  /s/ Jeffrey S. Shuman    
 
       
 
  Jeffrey S. Shuman    
 
  Vice President, Human Resources and Corporate Relations    

     
ATTEST:
   
 
   
/s/ Scott T. Mikuen
 
Secretary

12-30-08
   

3